J-S38035-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :        IN THE SUPERIOR COURT OF
                                         :              PENNSYLVANIA
                 Appellee                :
                                         :
           v.                            :
                                         :
SEAN M. VOUGHT,                          :
                                         :
                 Appellant               :            No. 2193 MDA 2014

   Appeal from the Judgment of Sentence entered on November 19, 2014
            in the Court of Common Pleas of Lackawanna County,
             Criminal Division, No(s): CP-35-CR-0000213-2014;
                           CP-35-CR-0000926-2014

BEFORE: WECHT, STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED JULY 20, 2015

     Sean M. Vought (“Vought”) appeals from the judgment of sentence

imposed following his guilty plea to one count each of retail theft, unlawful

taking-movable property, and burglary.       See 18 Pa.C.S.A. §§ 3929(a)(1),

3921(a), 3502(a)(2).     Donna M. DeVita, Esquire (“DeVita”), Vought’s

counsel, has filed a Petition to Withdraw as counsel and an accompanying

brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967).           We

grant DeVita’s Petition to Withdraw, and affirm the judgment of sentence.

     On January 23, 2014, Vought was arrested and charged with retail

theft after stealing a pair of $170 Timberland boots.    While in jail for the

retail theft charge, Vought was implicated in several home burglaries that

occurred between December 2013 and January 2014. On August 21, 2014,
J-S38035-15


Vought pled guilty to the above-mentioned crimes.       In exchange for the

plea, numerous charges pending against Vought were nolle prossed.1

      On November 19, 2014, the trial court imposed a prison sentence of

one to two years on the retail theft conviction, a consecutive prison term of

three to ten years on the burglary conviction, and one to three years on the

theft by unlawful taking conviction, concurrent to the other sentences. On

November 21, 2014, Vought filed a Motion for Reconsideration of Sentence,

which the trial court denied.

      Vought filed a timely Notice of Appeal and a timely court-ordered

Concise Statement of Matters Complained of on Appeal pursuant to Pa.R.A.P.

1925(b).

      Vought’s counsel, DeVita, has filed a brief pursuant to Anders that

raises the following issues on appeal:

      1) Whether the lower court erred when it imposed a sentence in
         the aggravated range for the burglary charge where the
         totality of the circumstances was neither so unique nor
         egregious to warrant the imposition of an aggravated
         sentence?

      2) Whether the lower court erred when it imposed an
         aggravated sentence[,] citing [Vought’s] prior criminal record
         as a reason for the sentence imposed[,] when his prior
         record had already been taken into consideration in his prior
         record score?

      3) Whether the lower court imposed an unreasonable aggregate
         sentence of 4 to 12 years?


1
 At the guilty plea colloquy, Vought confirmed that he understood that the
maximum sentence he faced was 34 years in prison. N.T., 8/21/14, at 5.


                                  -2-
J-S38035-15


Anders Brief at 4 (unnumbered). DeVita also filed a Petition to Withdraw as

counsel with this Court on March 24, 2015.       Vought filed neither a pro se

brief, nor retained alternate counsel for this appeal.

      Before addressing Vought’s issues on appeal, we must determine

whether DeVita has complied with the dictates of Anders and its progeny in

petitioning to withdraw from representation.         See Commonwealth v.

Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012).           Pursuant to Anders,

when counsel believes that an appeal is frivolous and wishes to withdraw

from representation, he or she must:

      (1) petition the court for leave to withdraw[,] stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous, (2) file a brief referring to any issues in the
      record of arguable merit, and (3) furnish a copy of the brief to
      defendant and advise him of his right to retain new counsel or to
      raise any additional points that he deems worthy of the court’s
      attention. The determination of whether the appeal is frivolous
      remains with the appellate court.

Id.   Additionally, the Pennsylvania Supreme Court has explained that a

proper Anders brief must

      (1)        provide a summary of the procedural history and
                 facts, with citations to the record;

      (2)        refer to anything in the record that counsel believes
                 arguably supports the appeal;

      (3)        set forth counsel’s conclusion that the appeal is
                 frivolous; and

      (4)        state counsel’s reasons for concluding that the appeal
                 is frivolous. Counsel should articulate the relevant
                 facts of record, controlling case law, and/or statutes


                                  -3-
J-S38035-15


                on point that have led to the conclusion that the
                appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Here, we conclude that DeVita has substantially complied with each of

the requirements of Anders. See Commonwealth v. Wrecks, 934 A.2d
1287, 1290 (Pa. Super. 2007) (stating that counsel must substantially

comply with the requirements of Anders).          Devita indicates that she has

made a conscientious examination of the record and determined that an

appeal would be frivolous. Further, DeVita’s Anders brief comports with the

requirements set forth by the Supreme Court of Pennsylvania in Santiago.

Finally, the record contains a copy of the letter that DeVita sent to Vought,

advising him of his right to proceed pro se or retain alternate counsel, file

additional claims, and DeVita’s intention to seek permission to withdraw.

Thus, DeVita has complied with the procedural requirements for withdrawing

from representation. We next examine the record and make an independent

determination of whether Vought’s appeal is, in fact, wholly frivolous.

      Vought   challenges   the   discretionary    aspects   of   his   sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010).      Prior to reaching the merits of a discretionary

sentencing issues,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly


                                  -4-
J-S38035-15


      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

            The determination of what constitutes a substantial
      question must be evaluated on a case-by-case basis.          A
      substantial question exists only when the appellant advances a
      colorable argument that the sentencing judge’s actions were
      either; (1) inconsistent with a specific provision of the
      Sentencing Code; or (2) contrary to the fundamental norms
      which underlie the sentencing process.

Moury, at 170 (quotation marks and some citations omitted).

      Here, Vought filed a timely Notice of Appeal, raised his sentencing

claims in a Motion for Reconsideration of Sentence, and included a Rule

2119(f) Statement in his brief. Vought’s claim that the trial court improperly

“double counted” his prior criminal history when considering his sentence

because his past criminal convictions were already taken into account when

his prior record score was calculated raises a substantial question. Anders

Brief at 8 (unnumbered); see also Commonwealth v. Goggins, 748 A.2d
721, 731 (Pa. Super. 2000) (stating that double counting the defendant’s

prior record raises a substantial question). Further, Vought’s claim that the

trial court failed to provide adequate reasons for the aggravated-range

sentence raises a substantial question.   Anders Brief at 9 (unnumbered);

see also Commonwealth v. Booze, 953 A.2d 1263, 1278 (Pa. Super.

2008) (stating that an allegation that the court failed to state adequate




                                 -5-
J-S38035-15


reasons on the record for imposing an aggravated-range sentence raises a

substantial question). Thus, we will review Vought’s sentencing claims.2

      Our standard of review is as follows:

      Sentencing is vested in the discretion of the trial court, and will
      not be disturbed absent a manifest abuse of that discretion. An
      abuse of discretion involves a sentence which was manifestly
      unreasonable, or which resulted from partiality, prejudice, bias,
      or ill will. It is more than just an error in judgment.

Commonwealth v. Downing, 990 A.2d 788, 792-93 (Pa. Super. 2010)

(citation omitted).

      Vought asserts that the trial court imposed an unjustified aggravated

sentence since there were no aggravated circumstances surrounding the

commission of the crimes.      Anders Brief at 10-11 (unnumbered).          He

argues that the sentence was unreasonable because the totality of the

circumstances surrounding the burglaries were not unique or egregious. Id.

at 10 (unnumbered).      Vought also claims that the trial court relied on

improper factors and failed to explain its reasons for the sentence. Id. at

11-14 (unnumbered).      He asserts that the trial court is not permitted to

consider his criminal record as a matter separate from his prior record score

and that the court relied almost exclusively upon his prior criminal history.

Id. at 11-12, 14 (unnumbered). Vought further contends that the trial court

2
  We note that Vought raises other assertions in his Rule 2119(f) statement.
In light of the Anders brief, we will address all of Vought’s sentencing
claims. See Commonwealth v. Lilley, 978 A.2d 995, 998 (Pa. Super.
2009) (stating that where counsel files an Anders brief, this court will
review discretionary aspects of sentencing claims that were otherwise not
properly preserved).


                                  -6-
J-S38035-15


unreasonably imposed consecutive sentences, and did not consider all of the

factors in 42 Pa.C.S.A. § 9721(b). Anders Brief at 15-16 (unnumbered).

         Here, in imposing the aggravated sentence, the trial court considered

the need to protect the community, the impact that the burglaries had on his

victims and the community, and his extensive prior record. N.T., 1/2/15, at

8-13. The court addressed the factors of protecting the community and the

impact that the burglaries had on the victims, not only financially, but also

psychologically. Id. The trial court read from two victim impact statements

and the victims described the substantial negative effects that Vought’s

burglaries had upon them. Id. One of the victims testified that they sold

their home because they could not overcome the trauma the burglary

caused. Id. at 9. The trial court noted that Vought had a large sentencing

file because of his extensive criminal history. Id. at 12. Additionally, while

recognizing that Vought has a drug addiction problem, the trial court allowed

him to be paroled to a sober living house in 2008, but he stopped reporting

and relapsed.     Id. at 8.   The trial court considered Vought’s rehabilitative

needs, but reasoned that the deterrent and punitive portion of the sentence

was more important. Id. at 12. The trial court stated that it hoped that the

sentence imposed would allow Vought to rehabilitate and take responsibility

for his actions. Id.

         While the trial court emphasized Vought’s prior conviction history, it

relied    upon    numerous    factors   in   imposing   the   sentences.   See



                                    -7-
J-S38035-15


Commonwealth v. Mills, 496 A.2d 752, 753-54 (Pa. Super. 1985) (stating

that courts are allowed to consider prior conviction history along with

previous unsuccessful attempts to rehabilitate among other factors).

Further, the trial court was free to impose consecutive sentences.      See

Commonwealth v. Perry, 883 A.2d 599, 603 (Pa. Super. 2005). Thus, the

sentences are not unreasonable and the court did not abuse its discretion.

     Further, our independent review discloses no other non-frivolous

issues that Vought could raise on appeal.    Accordingly, we grant DeVita’s

Petition to Withdraw and affirm Vought’s judgment of sentence.

     Petition to Withdraw granted; judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/20/2015




                                 -8-